 



Exhibit 10.37

PHH CORPORATION

RESTRICTED STOCK UNIT
AWARD NOTICE

We are pleased to notify you that PHH Corporation (the “Company”) has awarded
you Restricted Stock Units. The Restricted Stock Units represent the Company’s
unfunded and unsecured promise to issue shares of the Company’s Stock at a
future date subject to the terms and conditions of the attached Restricted Stock
Unit Award Agreement (the “Agreement”) and the PHH Corporation 2005 Equity and
Incentive Plan (the “Plan”). This Restricted Stock Unit Award Notice (the “Award
Notice”) constitutes part of and is subject to the terms and provisions of the
Agreement and the Plan. Capitalized terms used but not defined in this Award
Notice shall have the meanings set forth in the Agreement or the Plan.

     
Grantee:
  [Name]
 
  [Address]
 
   
 
   
Participant #:
  [_______]
 
   
Grant Date:
  June 28, 2005
 
   
Number of Restricted Stock Units:
  [__________]
 
   
Settlement Date:
  For each Restricted Stock Unit, except as otherwise provided by the Agreement,
the date on which such Restricted Stock Unit becomes vested in accordance with
the Vesting Schedule set forth below.
 
   
Performance Goals for Accelerated Vesting:
 
The Restricted Stock Units may be subject to accelerated vesting in accordance
with the Vesting Schedule set forth below. Accelerated vesting shall be
conditioned on the Company’s attainment of Performance Goals, as determined and
established by the Compensation Committee.
 
   
 
  The Compensation Committee has established the Performance Goals relating to
the Restricted Stock Units that may become vested as a result of accelerated
vesting on June 28, 2006, based on PHH Corporation’s return on equity and net
income growth measured for the 2005 fiscal year.
 
   
 
  The Compensation Committee shall establish Performance Goals based on PHH
Corporation’s return on equity and net income growth on an annual basis for the
Restricted Stock Units that may

 



--------------------------------------------------------------------------------



 



     
 
  become vested as a result of accelerated vesting on June 28, 2007, June 28,
2008 and June 28, 2009.
 
   
Vesting Schedule:
   
 
  To the extent the Company attains the applicable Performance Goals, subject to
the provisions of the Agreement and the Plan and provided that you remain
continuously employed with the Company through the respective accelerated
vesting dates, the Restricted Stock Units will be subject to accelerated vesting
as follows:
 
   
 
  Accelerated Vesting Date: June 28, 2006
25% of the Restricted Stock Units shall become vested on June 28, 2006, if the
Company achieves 100% of its target (29% net income growth and 7.25% return on
equity) for the 2005 fiscal year.
 
   
 
  Accelerated Vesting Date: June 28, 2007
25% of the Restricted Stock Units shall become vested on June 28, 2007, if the
Company achieves 100% of its target net income growth and return on equity (to
be determined by the Compensation Committee) for the fiscal year ended
immediately prior to June 28, 2007.
 
   
 
  Accelerated Vesting Date: June 28, 2008
25% of the Restricted Stock Units shall become vested on June 28, 2008, if the
Company achieves 100% of its target net income growth and return on equity (to
be determined by the Compensation Committee) for the fiscal year ended
immediately prior to June 28, 2008.
 
   
 
  Accelerated Vesting Date: June 28, 2009
25% of the Restricted Stock Units shall become vested on June 28, 2009, if the
Company achieves 100% of its target net income growth and return on equity (to
be determined by the Compensation Committee) for the fiscal year ended
immediately prior to June 28, 2009.
 
   
 
  Subject to the provisions of the Agreement and the Plan, and provided that you
remain continuously employed with the Company through the respective vesting
dates set forth below, the Restricted Stock Units not vested as a result of the
accelerated vesting provisions listed above shall become vested as follows:

- 2 -



--------------------------------------------------------------------------------



 



     
 
  Vesting Date: June 28, 2009
33.33% of the Restricted Stock Units not previously vested due to attainment of
Performance Goals shall become vested on June 28, 2009.
 
   
 
  Vesting Date: June 28, 2010
33.33% of the Restricted Stock Units not previously vested due to attainment of
Performance Goals shall become vested on June 28, 2010.
 
   
 
  Vesting Date: June 28, 2011
33.33% of the Restricted Stock Units not previously vested due to attainment of
Performance Goals shall become vested on June 28, 2011.
 
   
Certification of Performance Goals:
 
All performance results described above shall be subject to the certification
and approval of the Compensation Committee. All decisions of the Compensation
Committee regarding attainment of Performance Goals and the extent of
accelerated vesting (or no accelerated vesting) in respect of all Awards with
shall be final and binding on all parties.

We congratulate you on the recognition of your importance to our organization
and its future.

            PHH CORPORATION


    By:           Name:       Title:       Date:      

RETAIN THIS NOTIFICATION AND YOUR AWARD AGREEMENT WITH
YOUR IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.

- 3 -



--------------------------------------------------------------------------------



 



PHH CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT

PHH Corporation, a Maryland corporation (the “Company”) has granted to the
individual (the “Grantee”) named in the Restricted Stock Unit Award Notice to
which this Restricted Stock Unit Award Agreement (the “Agreement”) is attached,
an award consisting of restricted stock units relating to the common stock, par
value $0.01 per share, of the Company (the “Restricted Stock Units”), subject to
the terms and conditions set forth in the Award Notice and this Agreement. The
restricted stock units have been granted pursuant to the PHH Corporation 2005
Equity and Incentive Plan (the “Plan”).

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has the authority under and pursuant to the Plan to grant and
establish the terms of awards to eligible employees of the Company and its
Subsidiaries; and

WHEREAS, the Compensation Committee of the Board of Directors desires to grant
an award of Restricted Stock Units to the Grantee, subject to the terms and
conditions of the Plan, the Award Notice and this Agreement.

In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:

1.     The Plan. The Award granted to the Grantee hereunder is pursuant to the
Plan. A copy of a prospectus for the Plan is attached hereto and the terms of
such Plan are hereby incorporated in this Agreement. Terms used in this
Agreement which are not defined in this Agreement shall have the meanings used
or defined in the Plan.

2.     Grant of Restricted Stock Units.

a.     Subject to the terms and conditions set forth in the Plan and this
Agreement, the Grantee shall acquire the number of Restricted Stock Units set
forth in the Award Notice, subject to adjustment by the Committee as provided in
Section 5 of the Plan (the “Award”).

b.     The Grantee is not required to make any monetary payment (other than
applicable tax withholding, if any, and payment of the par value of the Stock,
if required by law) as a condition to receiving shares of Stock issued upon
settlement of the Restricted Stock Units.

3.     Vesting of Restricted Stock Units. Subject to Paragraph 4 below, the
Restricted Stock Units granted hereunder shall vest in accordance with the
Vesting Schedule set forth in the Award Notice, attached hereto, with
accelerated vesting subject to the attainment of the Performance Goals, if
applicable; provided, however, to the extent not already vested, the Restricted
Stock Units shall become 100% vested upon a Change in Control, the Grantee’s
death, or the Grantee’s termination of employment by reason of disability (as
defined in the Company’s long-term disability plan), while employed with the
Company.

 



--------------------------------------------------------------------------------



 



4.     Termination of Employment. Notwithstanding any other provision of the
Plan to the contrary, upon the termination of the Grantee’s employment with the
Company and its Subsidiaries for any reason whatsoever (other than death or
Disability), the Award, to the extent not yet vested, shall immediately and
automatically terminate; provided, however, that the Committee may, in its sole
and absolute discretion, accelerate the vesting of the Award, upon termination
of employment or otherwise, for any reason or no reason, but shall have no
obligation to do so.

5.     Settlement.

a.     Issuance of Shares of Stock. The Company shall issue to the Grantee, on
the Settlement Date with respect to each Restricted Stock Unit to be settled on
such date, shares of Stock that are equal to the number of vested Restricted
Stock Units after any adjustments as provided under Section 5 of the Plan;
provided, however, that the Grantee shall remain required to remit to the
Company such amount that the Company determines is necessary to meet all
required minimum withholding taxes.

b.     Certificate Registration. The certificate for the shares issued in
settlement of the Restricted Stock Units shall be registered in the name of the
Grantee, or, if applicable, in the names of the Grantee’s heirs.

c.     Restrictions on Grant of the Restricted Stock Units and Issuance of
Shares. The grant of the Restricted Stock Units and issuance of shares of Stock
upon settlement of the Restricted Stock Units shall be subject to and in
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. No shares of Stock may be issued hereunder if
the issuance of such shares would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any shares subject to the Restricted
Stock Units shall relieve the Company of any liability in respect of the failure
to issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Restricted Stock Units, the
Company may require the Grantee to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

d.     Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Restricted Stock Units.

e.     Dividend Equivalents. As of each dividend payment date for each cash
dividend on the Stock, the Grantee shall receive additional restricted stock
units, which shall be subject to the same terms and conditions as the Restricted
Stock Units granted pursuant to the Award Notice and this Agreement. The number
of additional restricted stock units to be granted shall equal: (i) the product
of (x) the per-share cash dividend payable with respect to each share of Stock
on that date, multiplied by (y) the total number of Restricted Stock Units which
have

- 2 -



--------------------------------------------------------------------------------



 



not been settled or forfeited as of the record date for such dividend, divided
by (ii) the Fair Market Value of one share of Stock on the payment date of such
dividend.

6.     Tax Obligations. As a condition to the granting of the Award and the
vesting thereof, the Grantee agrees to remit to the Company or any of its
applicable Subsidiaries such sum as may be necessary to discharge the Company’s
or such Subsidiary’s obligations with respect to any tax, assessment or other
governmental charge imposed on property or income received by the Grantee
pursuant to this Agreement and the Award. Accordingly, the Grantee agrees to
remit to the Company or an applicable Subsidiary any and all required minimum
withholding taxes. To satisfy such obligation, Grantee agrees to have the
Company withhold a number of whole shares of Stock otherwise deliverable to
Grantee in settlement of the Restricted Stock Units having a Fair Market Value,
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates.

7.     No Rights to Continued Employment; Loss of Office. Neither this Agreement
nor the Award shall be construed as giving the Grantee any right to continue in
the employ of the Company or any of its Subsidiaries, or shall interfere in any
way with the right of the Company to terminate such employment. Notwithstanding
any other provision of the Plan, the Award, this Agreement or any other
agreement (written or oral) to the contrary, for purposes of the Plan and the
Award, a termination of employment shall be deemed to have occurred on the date
upon which the Grantee ceases to perform active employment duties for the
Company following the provision of any notification of termination or
resignation from employment, and without regard to any period of notice of
termination of employment (whether expressed or implied) or any period of
severance or salary continuation. Notwithstanding any other provision of the
Plan, the Award, this Agreement or any other agreement (written or oral) to the
contrary, the Grantee shall not be entitled (and by accepting an Award, thereby
irrevocably waives any such entitlement), by way of compensation for loss of
office or otherwise, to any sum or other benefit to compensate the Grantee for
the loss of any rights under the Plan as a result of the termination or
expiration of an Award in connection with any termination of employment. No
amounts earned pursuant to the Plan or any Award shall be deemed to be eligible
compensation in respect of any other plan of the Company or any of its
Subsidiaries.

8.     Rights as a Stockholder. The Grantee shall have no rights as a
stockholder with respect to any shares which may be issued in settlement of the
Restricted Stock Units until the date of the issuance of a certificate for such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such certificate is issued, except as provided Section 5 of the Plan
and Section 5(e) of this Agreement.

9.     Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Stock issued pursuant to this Agreement. The
Grantee shall, at the request of the Company, promptly present to the Company
any and all certificates representing shares acquired pursuant to this Agreement
in the possession of the Grantee in order to carry out the provisions of this
Section.

- 3 -



--------------------------------------------------------------------------------



 



10.     Nontransferability of Restricted Stock Units. Prior to the issuance of
shares of Stock on the Settlement Date, neither this Agreement nor any of the
Restricted Stock Units subject to this Agreement shall be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Grantee, except transfer by will
or by the laws of descent and distribution. All rights with respect to the
Agreement shall be exercisable during the Grantee’s lifetime only by the Grantee
or the Grantee’s guardian or legal representative.

11.     Amendments. The Committee may amend this Agreement at any time;
provided, however, that no such amendment may adversely affect the Grantee’s
rights under this Agreement without the consent of the Grantee, except to the
extent such amendment is reasonably determined by the Committee in its sole
discretion to be necessary to comply with applicable law or to prevent a
detrimental accounting impact. No amendment or addition to this Agreement shall
be effective unless in writing.

12.     Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in the Grantee’s employment records, or such other
address as the Grantee may designate in writing to the Company, or the Company,
Attention: General Counsel, or such other address as the Company may designate
in writing to the Grantee.

13.     Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Grantee and the Grantee’s heirs,
executors, administrators, successors and assigns.

14.     Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

15.     Integrated Agreement. The Award Notice, this Agreement and the Plan
constitute the entire understanding and agreement of the Grantee and the Company
with respect to the subject matter contained herein or therein and supersedes
any prior agreements, understandings, restrictions, representations, or
warranties among the Grantee and the Company with respect to such subject matter
other than those as set forth or provided for herein or therein. To the extent
contemplated herein or therein, the provisions of the Award Notice and the
Agreement shall survive any settlement of the award and shall remain in full
force and effect.

16.     Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the internal laws
of the State of Maryland, without effect to the conflicts of laws principles
thereof.

17.     Authority. The Committee shall have full authority to interpret and
construe the terms of the Plan, the Award Notice, and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive on all parties.

*       *       *       *       *

- 4 -